Case 2:20-cv-13134-LVP-RSW ECF No. 175, PageID.7098 Filed 09/22/21 Page 1 of 13




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 TIMOTHY KING, MARIAN SHERIDAN,
 JOHN HAGGARD, CHARLES RITCHARD,
 JAMES HOOPER, DAREN RUBINGH,

                    Plaintiffs,                 No. 2:20-cv-13134
 v.                                             Judge Linda V. Parker
                                                Mag. R. Steven Whalen
 GRETCHEN WHITMER, in her
 official capacity as the Governor of the
 State of Michigan, JOCELYN
 BENSON, in her official capacity as
 Michigan Secretary of State and the
 Michigan BOARD OF STATE
 CANVASSERS,

                    Defendants,
 and

 CITY OF DETROIT, DEMOCRATIC
 NATIONAL COMMITTEE and
 MICHIGAN DEMOCRATIC PARTY,

                    Intervenor-Defendants.


   Gregory Rohl, Brandon Johnson, Howard Kleinhendler, Sidney
      Powell, Julia Haller, and Scott Hagerstrom’s Objections to
  Intervenor-Defendant City of Detroit’s Time and Expense Records
                             [ECF No. 174]
Case 2:20-cv-13134-LVP-RSW ECF No. 175, PageID.7099 Filed 09/22/21 Page 2 of 13




       Gregory Rohl, Brandon Johnson, Howard Kleinhendler, Sidney Powell, Julia

 Haller, and Scott Hagerstrom (the “Objectors”) state as follows for their objection

 to Intervenor-Defendant City of Detroit’s Time and Expense Records (ECF No. 174,

 PageID.7018).

       The Court should award an amount that compensates the movants and
       deters misconduct.
       1.     Courts generally have discretion to determine the right amount to award

 as sanctions. Barnes v. City of Cincinnati, 401 F.3d 729, 745 (6th Cir. 2005). The

 Sixth Circuit Court of Appeals has made it clear that courts need not act as “green-

 eyeshade accountants” when reviewing sanctions requests. Goodyear Tire & Rubber

 Co. v. Haeger, 137 S. Ct. 1178, 1187 (2017). The goal “is to do rough justice, not to

 achieve auditing perfection.” Id. at 1187 (internal quotations omitted).

       2.     Sanctions under the Court’s inherent authority should be compensatory

 rather than punitive. Haeger, 137 S. Ct. at 1186. For Rule 11, the primary concern

 is deterring future misconduct. Rentz v. Dynasty Appearel Industries, Inc., 556 F.3d

 389, 400 (6th Cir. 2009). Likewise, the primary focus for sanctions under 28 U.S.C.

 § 1927 is to “deter dilatory litigation practices and to punish aggressive tactics that

 far exceed zealous advocacy.” Red Carpet Studios Div. of Source Advantage, Ltd. v.

 Sater, 465 F.3d 642, 646 (6th Cir. 2006).

       3.     When imposing sanctions, a court should consider (A) what is

 necessary to deter similar misconduct, (B) what is necessary to compensate the

                                             1
Case 2:20-cv-13134-LVP-RSW ECF No. 175, PageID.7100 Filed 09/22/21 Page 3 of 13




 injured party—although this consideration is secondary to deterrence under Rule 11

 and § 1927, (C) mitigation, and (D) ability to pay. Danvers v. Danvers, 959 F.2d

 601, 605 (6th Cir. 1992) (quoted in Dunn v. Post, Case No. 20-CV-11329 (E.D.

 Mich., April 16, 2021), 2021 WL 1439705). See also Kassab v. Aetna Industries,

 Inc., 265 F. Supp. 2d 819, 823 (E.D. Mich. 2003) (citing deterrence, reasonableness,

 ability to pay, want of diligence, causation, and duplication of efforts as factors to

 consider when imposing sanctions).

       The Objectors do not oppose the State Defendants’ calculations.

       4.     Governor Gretchen Whitmer and Secretary of State Jocelyn Benson

 (the “State Defendants”) seek $21,964.75 in attorneys’ fees. See Defendants

 Governor Grecthen [sic] Whitmer and Secretary of State Jocelyn Benson’s Notice

 Regarding Sanctions Award, ECF No. 173, PageID.7002. That request is based on

 a $395 per hour rate for attorney Heather S. Meingast and a $350 per hour rate for

 attorney Erik A. Grill.

       5.     The Objectors do not oppose the State Defendants’ calculations.

       The Court cannot award fees for actions relating to appeals.
       6.     Intervenor City of Detroit seeks $182,193.75—an amount that is over

 eight times the State Defendants’ request.

       7.     The City of Detroit’s request includes $26,077.50 for fees incurred on

 appeal. See ECF No. 174-1, PageID.7097. This Court cannot award fees incurred on


                                           2
Case 2:20-cv-13134-LVP-RSW ECF No. 175, PageID.7101 Filed 09/22/21 Page 4 of 13




 appeal under Fed. R. Civ. P. 11. See Cooter & Gell v. Hartmarx Corp., 496 U.S.

 384, 409 (1990) (“ . . . Rule 11 does not authorize a district court to award attorney’s

 fees incurred on appeal . . .”). Nor can it award appellate fees under 28 U.S.C. §

 1927. In re Cardezem CD Antitrust Litigation, 481 F.3d 355, 362 (6th Cir. 2007)

 (holding that § 1927 does not allow a district court to award fees incurred on appeal).

 The Court also lacks inherent authority to award fees for actions before another

 court. Children’s Center for Developmental Enrichment v. Machle, 612 F.3d 518,

 524 (6th Cir. 2010) (holding that “the district court was right to conclude that even

 though it has inherent authority to award attorney’s fees in exceptional cases before

 it, the ‘inherent authority of a court to award attorney fees applies only to those

 matters originally heard by that court.’”); Webster v. Sowders, 846 F.2d 1032, 1040

 (6th Cir. 1988) (“. . . [T]he sanction statutes, the rules, and the case law provide for

 a fairly clear separation between conduct on appeal sanctionable by the appellate

 court and conduct in the trial court sanctionable by the trial court. . . .”).

       8.     Accordingly, the Court should deduct $26,077.50 from the City’s

 request.

       In addition to removing appellate fees, the Court should reduce the City’s
       fees to be capped at what the State incurred or no more than its costs of
       defense of the actual suit.
       9.     With appellate fees removed, the City’s request totals $156,116.25.

       10.    That amount is far more than necessary to compensate the City and to


                                             3
Case 2:20-cv-13134-LVP-RSW ECF No. 175, PageID.7102 Filed 09/22/21 Page 5 of 13




 deter misconduct. To the contrary, any award of fees to the city of Detroit would

 actually encourage additional litigation by non-parties purely for the purpose of

 collecting fees they generated by their own intervention and litigation.

       11.    The State Defendants achieved the same result as the City of Detroit.

 They both successfully opposed the plaintiffs’ motion for a temporary restraining

 order and they both filed successful motions for sanctions. Yet the City spent over

 five times the amount expended by the State Defendants to achieve the same

 outcomes. This significant discrepancy suggests that $156,116.25 is far more than

 necessary to compensate the City or to deter similar conduct in the future. It—

 especially as in intervenor— should be awarded no more than is awarded the state.

       12.    A reduction is also appropriate because the City misused block billing.

 There is no prohibition against block billing per se. See The Northeast Ohio

 Coalition for the Homeless v. Husted, 831 F.3d 686, 705 n.7 (6th Cir. 2016) (holding

 that “block billing ‘can be sufficient’ if the description of the work performed is

 adequate”). But a reduction may be appropriate when block billing makes it difficult

 to determine whether the time spent on various tasks was reasonable. Some of the

 City’s block entries are clear enough. In other entries, however, the City billed its

 work over an entire day as a single entry:




                                              4
Case 2:20-cv-13134-LVP-RSW ECF No. 175, PageID.7103 Filed 09/22/21 Page 6 of 13




 ECF No. 174-1, PageID.7028-7029.




 ECF No. 174-1, PageID.7035.




 ECF No. 174-1, PageID.7036.




                                       5
Case 2:20-cv-13134-LVP-RSW ECF No. 175, PageID.7104 Filed 09/22/21 Page 7 of 13




 ECF No. 174-1, PageID.7056.




 ECF No. 174-1, PageID.7056.




 ECF No. 174-1, PageID.7057.

       13.    The issue with these entries is not block billing; it’s the City’s choice

 to bill an entire day’s work as one entry. That practice makes it difficult to determine

 whether the time for discrete tasks was reasonable. See, e.g., Gratz v. Bollinger, 353

 F. Supp. 2d 929, 939 (E.D. Mich. 2005) (“The Court believes that a ten percent . . .

 reduction is Maslon’s requested fees is appropriate due to its attorneys’ block billing

 and vague entries”); Potter v. Blue Cross Blue Shield of Michigan, 10 F. Supp. 3d

 737, 748 (E.D. Mich. 2014) (affirming magistrate recommendation of a 5%

 reduction for vague, block-billed entries); Bobrow Palumbo Sales, Inc. v. Broan-

 Nutone, LLC, 549 F. Supp. 2d 274, 283 (E.D.N.Y. 2008) (“A reduction is also

 warranted where counsel engages in ‘block billing,’ such that multiple tasks are

 aggregated into one billing entry thereby impeding the court’s efforts to evaluate the

 reasonableness of any of the listed activities”) (cleaned up).
                                            6
Case 2:20-cv-13134-LVP-RSW ECF No. 175, PageID.7105 Filed 09/22/21 Page 8 of 13




        14.    A reduction is also appropriate because multiple entries are duplicative.

 See Kassab v. Aetna Industries, Inc., 265 F. Supp. 2d 819, 823 (E.D. Mich. 2003)

 (“A moderate reduction in claims hours is appropriate where counsel’s billing

 records indicate substantial duplication of effort or inefficiency.”) (citing Hensley v.

 Eckerhart, 461 U.S. 424, 434 (1983)). For example:

               a.       Four attorneys—DHF, DGB, GRG, NJF—all billed for

        reviewing the complaint. ECF No. 174-1, PageID.7027-7028.

               b.       Three attorneys (DHF, DGB, NJF) billed for reading the

        amended complaint. ECF No. 174-1, PageID.7030-7031.

               c.       On July 28, 2021, one attorney spent 5.25 hours on tasks

        including “review and revision of draft Supplemental Brief” while another

        attorney spent 4 hours on tasks including reviewing and revising the same

        brief. ECF No. 174-1, PageID.7094.

               d.       On August 2, 2021, two attorneys billed for drafting the same

        brief. See ECF No. 174-1, PageID 7095 (DHF: “Review of briefs; preparation

        of Response Brief”; DAB: “Preparation of brief in response to supplemental

        briefs filed by Plaintiffs’ counsel”).

        15.    In addition, a number of entries are too vague to determine how they

 relate to this case:




                                             7
Case 2:20-cv-13134-LVP-RSW ECF No. 175, PageID.7106 Filed 09/22/21 Page 9 of 13




 ECF No. 174-1, PageID.7029. The City provides no information about who received

 these emails, what they were about, or how they related to the case. As a result, it is

 difficult to assess their reasonableness.

       16.    Some entries are simply unreasonable. For example:

              a. The City asks the Court to award fees for its public-relations efforts:




 ECF No. 174-1, PageID.7096. Time spent on communications with the media may

 be compensable if those communications are “necessary for the proper prosecution

 of the lawsuit,” as with press relations that contribute to class communications “in a

 meaningful way . . .” Potter, 10 F. Supp. 3d at 750 (emphasis in original). The City

 does not claim—and cannot claim—that its public-relations efforts served a similar

 goal. Because communication with the press was not necessary for the defense of

 this lawsuit, it is not compensable.

              b. It also asks the Court to award fees for time spent reading the news:

                                             8
Case 2:20-cv-13134-LVP-RSW ECF No. 175, PageID.7107 Filed 09/22/21 Page 10 of 13




  ECF No. 174-1, PageID.7027 (“review of news articles regarding same”). See also

  ECF No. 174-1, PageID.7039 (citing .75 hours for “review of news articles regarding

  pending cases in Michigan and in other states; telephone conference with DHF

  regarding same; review of emails from DHF regarding same”); ECF No. 174-1,

  PageID.7055 (citing 2.75 hours for tasks including “review of transcript of telephone

  conference involving President Trump, Mark Meadows, Georgia Secretary of State

  Raffensberger and others”).

               c.     The City seeks compensation for a half hour it supposedly spent

        reading a motion with three substantive pages (in 14-point font) and a text-

        only order:




        ECF No. 174-1; PageID.7034; Proposed Intervenor Defendant Robert Davis’

                                           9
Case 2:20-cv-13134-LVP-RSW ECF No. 175, PageID.7108 Filed 09/22/21 Page 11 of 13




        Motion to Expedite Briefing, Scheduling and Adjudication of Proposed

        Intervenor Defendant Robert Davis’ Emergency Motion to Intervene, ECF

        No. 17, PageID.2098; TEXT-ONLY ORDER, dated Dec. 1, 2020).

               d.    The City also billed 2.5 hours for tasks including an attorney’s

        review the City’s own brief the day after it was filed. ECF No. 174-1,

        PageID.7052 (“Review of COD Motion to Dismiss and for an Award of

        Sanctions (King v Whitmer); scheduling of same; research regarding plaintiffs

        and attorneys in election cases.”).

        17.    A reduction is also appropriate because, although “Rule 11 provides

  this Court with authority to grant attorney fees incurred in presenting the Motion for

  Sanctions, the sanctions should primarily reflect fees incurred as a result of the

  offensive pleading.” Kassab, 265 F. Supp. 2d at 824. See also Fed. R. Civ. P.

  11(c)(2) (stating that a court may award fees incurred in pursuing a sanctions

  motion).1 The vast majority of the City’s fees—almost two-thirds, excluding

  appellate fees—arose from its quest for sanctions rather than its opposition to the

  offensive pleadings. The lopsided nature of the City’s fees is further support for a

  reduction to no more than requested by the State.


        1
           This concern does not apply to civil-rights litigation. See Waldo v.
  Consumers Energy Co., 726 F.3d 802, 824 n. 5 (6th Cir. 2013) (stating that, “in the
  civil rights area, there is no requirement that the amount of attorneys’ fees be
  proportional to the amount of the underlying award of damages”).

                                              10
Case 2:20-cv-13134-LVP-RSW ECF No. 175, PageID.7109 Filed 09/22/21 Page 12 of 13




         18.    Finally, a reduction is appropriate because the City billed in quarter-

  hour increments rather than tenths of an hour. Using quarter-hour increments is not

  prohibited. Yellowbook, Inc. v. Brandeberry, 708 F. 3d 837, 849 (6th Cir. 2013).

  Rather, a district court has discretion to determine whether quarter-hour billing is

  reasonable. Id. See Potter, 10 F. Supp. 3d at 748 (declining to reduce fees based on

  quarter-hour billing); the use of quarter-hour billing tends to increase billing rates

  by 15%. See L.H. v. Hamilton County Department of Ed., 356 F. Supp. 3d 713, 727

  (E.D. Tenn. 2019) (citing Bench Billboard Co. v. City of Toledo, 759 F. Supp. 2d

  905, 915 (N.D. Ohio 2010), aff’d in part rev’d in part, 499 F. App’x 538 (6th Cir.

  2012)). Accordingly, the use of quarter-hour billing provides further support for an

  across-the-board reduction.

         19.    Again, the goal is “rough justice” rather than mathematical precision.

  Haeger, 137 S. Ct. at 1187. Given the number of problematic billing entries, its

  practice of billing an entire day’s work as a single block entry, its use of quarter-

  hour intervals, the enormous discrepancy between the City’s expenditures and the

  State Defendants’ expenditures, and the imbalance between costs expended on the

  merits and those expended on pursuing sanctions, the Court should reduce the City’s

  award to no more than that awarded to the State or no more than incurred in the

  original litigation.




                                           11
Case 2:20-cv-13134-LVP-RSW ECF No. 175, PageID.7110 Filed 09/22/21 Page 13 of 13




        Conclusion
        20.   Accordingly, the Court should award $21,964.75 to the State

  Defendants and no more than that to the City.


                                      Respectfully submitted,

                                      COLLINS EINHORN FARRELL PC

                                      By: /s/ Donald D. Campbell
                                      DONALD D. CAMPBELL (P43088)
                                      Attorneys for Hagerstrom, Haller, Johnson,
                                      Kleinhendler, Powell, and Rohl
                                      4000 Town Center, 9th Fl.
                                      Southfield, MI 48075
  Dated: September 22, 2021           Donald.campbell@ceflawyers.com


                               Certificate of Service

        I certify that, on September 22, 2021, I electronically filed the above with

  the Clerk of the Court using the ECF system, and that a copy was electronically

  served on all parties via the ECF system.

                                      COLLINS EINHORN FARRELL PC

                                      /s/ Donald D. Campbell
                                      DONALD D. CAMPBELL (P43088)
                                      Attorneys for Hagerstrom, Haller, Johnson,
                                      Kleinhendler, Powell, and Rohl
                                      4000 Town Center, 9th Fl.
                                      Southfield, MI 48075
  Dated: September 22, 2021           Donald.campbell@ceflawyers.com



                                           12
